DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	No claim(s) has/have been amended.
3. 	No new claim(s) has/have been added. 
4.	Pending claims include claims 1 – 26.
Information Disclosure Statement 
The information disclosure statement filed on 07/02/2021 and 07/12/2021 are in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.
Foreign Priority/Domestic benefit
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed for Chinese Patent Application No. 201910114674.7, filed on February 14, 2019, which claims priority to Chinese Patent Application No. 201910024591.9, filed on January 10, 2019.
Domestic benefit has been claim with regards to International Application No. PCT/CN2020/071476, filed on January 10, 2020.
Oath/Declaration
1.	  The applicant’s oath/declaration filed on 08/13/2021 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Drawings
1. 	The applicant’s drawings submitted on 06/29/2021 are acceptable for examination purposes.
Allowable Subject Matter

1.	Claims 1 –  26 are allowed. 
	The claim in combination with the other claimed elements as set forth below is determined to be allowable in view of the references provided along with a complete search and consideration :
 	“…wherein the sequence {s(n)} comprises at least one of the following sequences:  
{1, −3, 1, 5, −1, 3}, {1, −3, 1, −7, 7, −5}, {1, 5, 1, −5, −1, −3}, {1, 5, 1, −3, 1, 5}, {1, 7, 1, −5, −7, −1}, {1, 5, 1, 5, −5, 5}, {1, 5, 1, −1, 3, 7}, {1, −3, 1, −5, −1, 3}, {1, −3, 1, 5, 3, 7}, {1, 5, 3, 7, −1, −5}
 	generating a reference signal of a first signal, wherein the first signal is a signal modulated by using π/2 binary phase shift keying (BPSK), and the reference signal is generated by using the first sequence; and sending the reference signal on a first frequency-domain resource, wherein the first frequency-domain resource comprises K subcarriers each having a subcarrier number of k, k=u+L*n+delta, L is an integer greater than or equal to 2, delta∈{0, 1, . . . , L−1}, u is an integer, and subcarrier numbers of the K subcarriers are numbered in ascending or descending order of frequencies”.	




    PNG
    media_image1.png
    316
    559
    media_image1.png
    Greyscale



 however Yang does not disclose: 
       “…{1, −3, 1, 5, −1, 3}, {1, −3, 1, −7, 7, −5}, {1, 5, 1, −5, −1, −3}, {1, 5, 1, −3, 1, 5}, {1, 7, 1, −5, −7, −1}, {1, 5, 1, 5, −5, 5}, {1, 5, 1, −1, 3, 7}, {1, −3, 1, −5, −1, 3}, {1, −3, 1, 5, 3, 7}, {1, 5, 3, 7, −1, −5} , generating a reference signal of a first signal, wherein the first signal is a signal modulated by using π/2 binary phase shift keying (BPSK), and the reference signal is generated by using the first sequence; and sending the reference signal on a first frequency-domain resource, wherein the first frequency-domain resource comprises K subcarriers each having a subcarrier number of k, k=u+L*n+delta, L is an integer greater than or equal to 2, delta∈{0, 1, . . . , L−1}, u is an integer, and subcarrier numbers of the K subcarriers are numbered in ascending or descending order of frequencies”.	

    None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 
      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
          The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
           A.   MediaTek Inc. (R1-1810437, Title: Low PAPR RS, Chengdu, China, October 8th – 12th, 2018). [pages 1 – 3]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909. The examiner can normally be reached 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463